Citation Nr: 1514060	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1988.  The Veteran died in July 2009.  This appeal is brought by his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file rests with the St. Louis, Missouri RO.  

This claim was previously remanded by the Board in November 2013.  Review of the record reveals that further development is indicated.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record post-remand suggests that additional development remains indicated.  Initial review contained documentation that service in Vietnam could not be established.  It is noted that service separation documents reveal that in addition to the Vietnam Service Medal (which can be awarded for service in the Southeast Asia Theatre) the Veteran was awarded a Republic of Vietnam Gallantry Cross with Device, and a Republic of Vietnam Campaign Medal.  Internet research suggests that the Gallantry Cross is generally awarded for qualifying service in Country.  There is also some research that suggests that these last two awards might also be awarded where there is service in the area that was in support of the War from a distance for a pertinent period of time.  Review of the Veteran's personnel records suggests that these latter two awards may have been unit awards, but that is not clear and should be clarified.  Especially in view of the appellant's contention that the Veteran was in Vietnam and should be service connected for coronary artery disease.

At the time of the prior remand, and subsequent to that remand, VA reviewers have indicated that an informed opinion as to whether the service connected disorders were implicated in death cannot be determined without review of the terminal hospital records from a private facility.  The last pertinent record suggests that the Veteran and his wife had agreed to some heart surgery which was to be conducted in July 2009.  There is no clinical evidence as to whether or not that surgery was conducted.  

In the prior remand, the appellant was requested to provide releases so that information could be obtained from the private facility where the Veteran died, as well as records for any additional private treatment that he had leading up to that hospitalization.  The appellant was sent a letter at her last known address seeking those releases.  The letter does not appear to have been undeliverable, and no response was received from the appellant.  Review of the existing records by a VA examiner again essentially resulted in the conclusion that there was no way to associate the service connected disorder with the causes of death without knowing what went on that last month.  As the matter is in need of other development, the appellant will be offered an additional opportunity to assist in obtaining those records.  THE VA HAS NO ABILITY TO OBTAIN THESE RECORDS WITHOUT THE ASSISTANCE OF THE APPELLANT.

If and only if those records are obtained, additional medical opinion should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any records from the Veteran's various medical providers that are not currently in the claims file, to specifically include the treatment records from the last month of the Veteran's life, including his July 2009 cardiac surgery (if conducted) and his last medical records.  The appellant is free to obtain and submit the records if that is her preference.  Again, the VA cannot obtain these records without the appellant's assistance.  If the appellant grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the appellant and state why it was unable to acquire them.  

2.  The AOJ should contact the Air Force or other appropriate authority for an explanation of whether the awarding of the Republic of Vietnam Gallantry Cross with Device and the Republic of Vietnam Campaign Medal (1) indicates in-Country (Vietnam) service; (2) was awarded due to support of the war from outside Vietnam; and (3) was awarded to the unit or was an individual award to the Veteran.  All circumstances surrounding the award should be set out to the extent they can be ascertained.

3.  After numbers 1 and 2 have been completed, the appellant should be afforded, if pertinent private records are obtained, and/or it is clear that the Veteran had service in Vietnam, a VA addendum opinion concerning the cause of the Veteran's death from an appropriate physician.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner should opine as to the following, noting the January 2009 private treatment record which stated diabetes and hypertension were a risk factors for coronary artery disease:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any service-connected disability was a principal or contributory cause of the Veteran's death? 

Service-connected disabilities at the time of his death included (1) diabetes mellitus, (2) chronic allergic rhinitis, (3) essential hypertension, (4) residuals of a hand fracture, and (5) bilateral carpal tunnel syndrome.  The examiner should also consider and note if any new service-connected disabilities have been added to this list for any reason, such as presumed herbicide exposure.  

(b) If a service-connected disability was a contributory cause of death, (1) was that disability a substantial and/or material cause of the Veteran's death?  (2) Did that disability combine with another disability to cause the Veteran's death? (3) Did that disability aid, or lend assistance to, the production of death? 

(c) Is there sufficient evidence on file to conclude that there was ischemic heart disease that can be said to be a contributory cause of death?  Please identify the evidence that resulted in your conclusion.

In addressing these questions, it is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.

(d) Is it at least as likely as not (i.e., a 50 percent probability or more), that the Veteran's hyperkalemia, acidosis, renal failure, and/or heart failure was caused by, or was aggravated by (chronically worsened beyond the natural progression of the disease), any service-connected disability?

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the development to ensure that it is in complete compliance with the directives of this REMAND.  If the development is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




